                Case 19-12378-KBO               Doc 1168        Filed 07/17/20         Page 1 of 35




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                           Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                           Case No. 19-12378 (KBO)

                                          Debtors.                   (Jointly Administered)
                                                                     Re: Docket Nos. 453, 741, 794, 903, 1057, 1141
                                                                     Objection Deadline: August 17, 2020 at 4:00 p.m. (ET)

                                                                     Hearing Date: TBD
               THIRD INTERIM AND FINAL FEE APPLICATION OF LINCOLN
             PARTNERS ADVISORS LLC FOR ALLOWANCE OF COMPENSATION
                FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
              EXPENSES AS FINANCIAL ADVISOR AND INVESTMENT BANKER
             TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
                 THE PERIOD FROM APRIL 1, 2020 THROUGH JUNE 30, 2020

    Name of Applicant:                                    Lincoln Partners Advisors LLC (collectively, “Lincoln”)
    Authorized to Provide Professional Services
    to:                                                   Official Committee of Unsecured Creditors
    Period for which compensation and
    reimbursement are sought:                             April 1, 2020 through June 30, 2020
    Amount of Compensation sought as actual
    reasonable, and necessary:2                           $725,000.00
    Amount of Expense Reimbursement sought as
    actual, reasonable, and necessary:                    $559.56
    Date of Order Approving Retention:                    December 19, 2019, nunc pro tunc to November 1, 2019

This is a(n): _ monthly _ X_ interim _X_ final application

This is Lincoln’s third interim and final fee application.

Pursuant to the Conversion Procedures Order [Docket No. 1114], Lincoln will supplement this
application with any fees or expenses incurred in July and an estimate through the date of
conversion of these chapter 11 cases at a later date.

1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
      Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
      Dura Operating, LLC (2304); and NAMP, LLC (3693).
2
      Lincoln seeks the approval and allowance of compensation for fees of $725,000.00 in total. However, only
      $627,361.88 of fees shall be paid from the agreed-upon allocation of the professional fee escrow cap.
             Case 19-12378-KBO         Doc 1168    Filed 07/17/20   Page 2 of 35




       Lincoln Partners Advisors LLC (collectively “Lincoln”), the financial advisor and

investment banker to the Official Committee of Unsecured Creditors (collectively, the

“Committee”), seeking reimbursement in this third interim and final application, pursuant to

sections 328, 330(a) and 331 of title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for the

interim allowance of compensation for professional services performed by Lincoln for the period

commencing April 1, 2020 through and including June 30, 2020 (the “Compensation Period”),

and for reimbursement of its actual and necessary expenses incurred during the Compensation

Period, respectfully represents:

                                   JURISDICTION AND VENUE

       This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is proper pursuant

to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief sought herein are 11

U.S.C. §§ 328, 330 and 331, Bankruptcy Rule 2016, and Local Rules 2016-1 and -2.

                                    LINCOLN’S RETENTION

       On November 25, 2019, the Committee filed the Application of the Official Committee

of Unsecured Creditors to Retain and Employ Lincoln Partners Advisors LLC, as a Financial

Advisor and Investment Banker Nunc Pro Tunc to November 1, 2019 (Docket No. 355) (the

“Retention Application”), by which the Committee sought to retain and employ Lincoln as its

financial advisor and investment banker in these cases. On December 19, 2019, this Court

entered the Order Approving the Application of the Official Committee of Unsecured Creditors

to Retain and Employ Lincoln Partners Advisors LLC, as a Financial Advisor and Investment

Banker Nunc Pro Tunc to November 1, 2019 (Docket No. 453) (the “Retention Order”),

authorizing Lincoln’s retention.

                                             -2-
            Case 19-12378-KBO         Doc 1168      Filed 07/17/20     Page 3 of 35




                        PREVIOUSLY FILED FEE APPLICATIONS

       Lincoln filed its first monthly application for compensation for professional services

rendered and reimbursement of actual and necessary expenses incurred from November 1, 2019

through November 30, 2019 on January 27, 2020 [Docket No. 588]. No objections were filed

and the deadline to object thereto was February 17, 2020. Lincoln filed a certificate of no

objection on February 19, 2020 [Docket No. 665].

       Lincoln filed its second monthly application for allowance of compensation for

professional services rendered and reimbursement of actual and necessary expenses incurred

from December 1, 2019 through December 31, 2019 on February 12, 2020 [Docket No. 641].

No objections were filed and the deadline to object thereto was March 4, 2020. Lincoln filed a

certificate of no objection on March 5, 2020 [Docket No. 745].

       Lincoln filed its first interim fee application for professional services rendered and

reimbursement of actual and necessary expenses incurred from November 1, 2019 through

December 31, 2019 on February 19, 2020 [Docket No. 667]. No objections were filed and the

deadline to object thereto was March 11, 2020. Lincoln filed a certificate of no objection on

March 13, 2020 [Docket No. 756].         This Court entered an order approving the interim

application on March 26, 2020 [Docket No. 815].

       Lincoln filed its third monthly application for allowance of compensation for professional

services rendered and reimbursement of actual and necessary expenses incurred from January 1,

2019 through January 31, 2020 on March 3, 2020 [Docket No. 741]. No objections were filed

and the deadline to object thereto was March 24, 2020. Lincoln filed a certificate of no objection

on March 25, 2020 [Docket No. 812].

       Lincoln filed its fourth monthly application for allowance of compensation for

professional services rendered and reimbursement of actual and necessary expenses incurred

                                              -3-
             Case 19-12378-KBO         Doc 1168       Filed 07/17/20    Page 4 of 35




from February 1, 2020 through February 29, 2020 on March 23, 2020 [Docket No. 794]. No

objections were filed and the deadline to object thereto was April 13, 2020. Lincoln filed a

certificate of no objection April 14, 2020 [Docket No. 871].

       Lincoln filed its fifth monthly application for allowance of compensation for professional

services rendered and reimbursement of actual and necessary expenses incurred from March 1,

2020 through March 31, 2020 on April 21, 2020 [Docket No. 903]. Lincoln filed a certificate of

no objection May 13, 2020 [Docket No. 1014].

       Lincoln filed its second interim fee application for professional services rendered and

reimbursement of actual and necessary expenses incurred from January 1, 2020 through March

31, 2020 on April 24, 2020 [Docket No. 919]. No objections were filed and the deadline to

object thereto was May 15, 2020. This Court entered an order approving the interim application

on May 26, 2020 [Docket No. 1060].

       Lincoln filed its Sixth monthly application for allowance of compensation for

professional services rendered and reimbursement of actual and necessary expenses incurred

from April 1, 2020 through April 30, 2020 on May 22, 2020 [Docket No. 1057]. Lincoln filed a

certificate of no objection June 15, 2020 [Docket No. 1125].

       Lincoln filed its Seventh monthly application for allowance of compensation for

professional services rendered and reimbursement of actual and necessary expenses incurred

from May 1, 2020 through May 31, 2020 on June 22, 2020 [Docket No. 1141]. No objections

have been filed to date and the deadline to object thereto is July 13, 2020.

       Lincoln has attached hereto as Exhibit A its Eighth monthly and final application for

allowance of compensation for professional services rendered and reimbursement of actual and

necessary expenses incurred from June 1, 2020 through June 30, 2020.



                                                -4-
            Case 19-12378-KBO          Doc 1168       Filed 07/17/20   Page 5 of 35




                  Previous Compensation and Reimbursement of Expenses

       As of this date, Lincoln has received $477,014.75 on account of services rendered and

expenses incurred after the Petition Date.

       By this Application, Lincoln seeks approval and allowance of compensation in the total

amount of $725,000.00. This amount includes 100% of the fees for services rendered during the

Compensation Period for $725,000.00, which includes $225,000.00 of monthly fees for April

through June 2020 as well as Lincoln’s $500,000.00 transaction fee pursuant to the completion

of the sale transactions, and 100% reimbursement of expenses incurred during the Compensation

Period for $559.56. Pursuant to an agreed-upon allocation of the professional fee escrow cap,

$627,361.88 of the professional fees and $559.56 of expense reimbursements shall be paid from

the professional fee escrow. These amounts are detailed in previously filed monthly fee

applications attached hereto as Exhibit B. A summary by task code for services rendered during

this Compensation Period is attached hereto as Exhibit C. A detailed summary of timekeepers

who worked on this case is attached hereto as Exhibit D. A summary of expenses incurred

during the Compensation Period is attached hereto as Exhibit E. Lincoln’s customary and

comparable compensation disclosure is attached hereto as Exhibit F. The staffing plan prepared

by Lincoln for the Compensation Period is attached hereto as Exhibit G. Certain additional

disclosures are attached hereto as Exhibit H.

       WHEREFORE, Lincoln respectfully requests an order approving payment in the amount

of $725,000.00 in fees and $559.56 in expenses for a total compensation of $725,559.56

($627,921.44 in total shall be paid from the professional fee escrow cap) as incurred during this

Compensation Period and set forth in this Application.




                                                -5-
            Case 19-12378-KBO   Doc 1168     Filed 07/17/20    Page 6 of 35




Dated: July 17, 2020                       Respectfully submitted,
       Chicago, Illinois
                                             /s/ Brendan J. Murphy
                                           Brendan J. Murphy
                                           Lincoln Partners Advisors LLC
                                           Managing Director
                                           500 West Madison Street
                                           Suite 3900
                                           Chicago, Illinois 60661
                                           Telephone: (212) 257-7751

                                           Email: bmurphy@lincolninternational.com




                                      -6-
                  Case 19-12378-KBO             Doc 1168        Filed 07/17/20         Page 7 of 35




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                              Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                              Case No. 19-12378 (KBO)

                                             Debtors.                   (Jointly Administered)



                             CERTIFICATION OF BRENDAN J. MURPHY

             I, Brendan J. Murphy, under penalty of perjury, certify as follows:

             1.     I am a Managing Director in the Special Situations Group at Lincoln

International (“Lincoln”). I make this certification in accordance with Local Rule 2016-2

regarding the contents of Lincoln’s concurrently-filed application for compensation and

expenses. I have read the application and am familiar with the work performed on behalf of the

Official Committee of Unsecured Creditors by the professionals of Lincoln.

             2.     The facts set forth in the application are true and correct to my knowledge,

information and belief. I have reviewed Local Rule 2016-2 and the Interim Compensation

Order and submit that the application substantially complies with such Local Rule and the

Interim Compensation Order.


Dated: July 17, 2020                                              /s/ Brendan J. Murphy
                                                                   Brendan J. Murphy




1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
      Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
      Dura Operating, LLC (2304); and NAMP, LLC (3693)
                Case 19-12378-KBO               Doc 1168        Filed 07/17/20         Page 8 of 35


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                           Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                           Case No. 19-12378 (KBO)

                                          Debtors.                   (Jointly Administered)
                                                                     Re: Docket Nos. 453, 741, 794, 903, 1057, 1141
                                                                     Objection Deadline: August 17, 2020 at 4:00 p.m. (ET)

                                                                     Hearing Date: TBD
                NOTICE OF LINCOLN PARTNERS ADVISORS LLC
            MOTION FOR THIRD INTERIM AND FINAL ALLOWANCE OF
      COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT
       OF EXPENSES AS FINANCIAL ADVISOR AND INVESTMENT BANKER TO
        THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE
              PERIOD FROM APRIL 1, 2020 THROUGH JUNE 30, 2020


    Name of Applicant:                                    Lincoln Partners Advisors LLC (collectively, “Lincoln”)
    Authorized to Provide Professional Services
    to:                                                   Official Committee of Unsecured Creditors
    Period for which compensation and
    reimbursement are sought:                             April 1, 2020 through June 30, 2020
    Amount of Compensation sought as actual
    reasonable, and necessary:2                           $725,000.00
    Amount of Expense Reimbursement sought as
    actual, reasonable, and necessary:                    $559.56
    Date of Order Approving Retention:                    December 19, 2019, nunc pro tunc to November 1, 2019

This is a(n): _ monthly _X _ interim _X_ final application


This is Lincoln’s third interim and final fee application.


Pursuant to the Conversion Procedures Order [Docket No. 1114], Lincoln will supplement this
application with any fees or expenses incurred in July and an estimate through the date of
conversion of these chapter 11 cases at a later date

1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
      Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
      Dura Operating, LLC (2304); and NAMP, LLC (3693).
2
      Lincoln seeks the approval and allowance of compensation for fees of $725,000.00 in total. However, only
      $627,361.88 of fees shall be paid from the agreed-upon allocation of the professional fee escrow cap.
                     Case 19-12378-KBO               Doc 1168      Filed 07/17/20       Page 9 of 35


                         SUMMARY OF FILED MONTHLY FEE APPLICATIONS
                         DURING THIRD INTERIM AND FINAL APPLICATION

                                   APRIL 1, 2020 THROUGH JUNE 30, 2020

                                    Requested                                              Approved/               20% Fee
                                                                                        Pending Approval3          Holdback

Docket No.     Period    CNO              Fees         Expenses          Total          Fees         Expenses
Date Filed    Covered Date Filed/
                      Docket No.
1 5/22/20      4/1/20   5/15/20         $75,000.00       $498.81       $75,498.81     $60,000.00        $498.81    $15,000.00
  [D.I. 1057] through [D.I. 1125]
              4/30/20
2 6/22/20      5/1/20     N/A           $75,000.00         $0.00       $75,000.00     $60,000.00          $0.00    $15,000.00
  [D.I. 1141] through
              5/31/20
3 Exhibit A    6/1/20     N/A           $75,000.00        $60.75       $75,060.75     $60,000.00         $60.75    $15,000.00
              through
              6/30/20
         TOTAL MONTHLY FEES:           $225,000.00       $559.56      $225,559.56    $180,000.00        $559.56    $45,000.00

             TRANSACTION FEE:          $500,000.00        N/A         $500,000.00    $400,000.00        N/A        $100,000.00

                    TOTAL FEES:        $725,000.00       $559.56      $725,559.56    $580,000.00        $559.56    $145,000.00

 TOTAL COMPENSATION PER
                                       $627,361.88       $559.56      $627,921.44    $501,889.50        $559.56    $125,472.38
PROFESSIONAL FEE ESCROW:


               PLEASE TAKE NOTICE that pursuant to the Order Establishing Procedures for Interim

     Compensation and Reimbursement of Expenses for Professionals [Docket No. 389] (the

     “Compensation Procedures Order”), Lincoln, as financial advisor and investment banker to the

     Official Committee of Unsecured Creditors, hereby files this interim fee application (the

     “Application”) with the United States Bankruptcy Court for the District of Delaware, 824 N.

     Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”).

               PLEASE TAKE FURTHER NOTICE that in accordance with the Compensation

     Procedures Order entered by the Court on December 3, 2019, any objection or other response to

     the Application must be (i) filed with the Clerk of the United States Bankruptcy Court for the

     District of Delaware, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801, on or


     3
           Absent the filing of an objection by the Objection Deadline, Lincoln will file a Certificate of No Objection,
           which filing shall entitle Lincoln to full payment of any amounts (separate and apart from monthly fee
           application procedures), including 20% holdbacks, referenced in this Application.
            Case 19-12378-KBO         Doc 1168     Filed 07/17/20     Page 10 of 35


before August 17, 2020 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”); and (ii)

served so as to be actually received no later than the Objection Deadline by (a) the Applicant and

(b) the Notice Parties (as defined and identified in the Compensation Procedures Order).

       PLEASE TAKE FURTHER NOTICE that, in the event of any Objection, a hearing on

the Application will be scheduled and held before the Honorable Karen B. Owens, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 N.

Market Street, 6th Floor, Courtroom 6, Wilmington, Delaware 19801.

     PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND TO THE
APPLICATION IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
RELIEF REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR
OPPORTUNITY FOR A HEARING.

Dated: July 17, 2020                              Respectfully submitted,
       Chicago, Illinois
                                                    /s/ Brendan J. Murphy
                                                  Brendan J. Murphy
                                                  Lincoln Partners Advisors LLC
                                                  Managing Director
                                                  500 West Madison Street
                                                  Suite 3900
                                                  Chicago, Illinois 60661
                                                  Telephone: (212) 257-7751
                                                  Email: bmurphy@lincolninternational.com
      Case 19-12378-KBO   Doc 1168   Filed 07/17/20   Page 11 of 35


                             EXHIBIT A

           SUMMARY OF EIGHTH MONTHLY APPLICATION
     OF LINCOLN PARTNERS ADVISORS LLC FOR ALLOWANCE OF
COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
 EXPENSES AS FINANCIAL ADVISOR AND INVESTMENT BANKER TO THE
     OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE
          PERIOD FROM JUNE 1, 2020 THROUGH JUNE 30, 2020
               Case 19-12378-KBO               Doc 1168        Filed 07/17/20         Page 12 of 35




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                         Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         Case No. 19-12378 (KBO)

                                        Debtors.                   (Jointly Administered)



               SUMMARY OF EIGHTH MONTHLY APPLICATION
         OF LINCOLN PARTNERS ADVISORS LLC FOR ALLOWANCE OF
    COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
     EXPENSES AS FINANCIAL ADVISOR AND INVESTMENT BANKER TO THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE
              PERIOD FROM JUNE 1, 2020 THROUGH JUNE 30, 2020

    Name of Applicant:                             Lincoln Partners Advisors LLC (collectively, “Lincoln”)
    Authorized to Provide Professional
    Services to:                                   Official Committee of Unsecured Creditors
    Period for which compensation and
    reimbursement are sought:                      June 1, 2020 through June 30, 2020
    Amount of Compensation sought as
    actual reasonable, and necessary:              $60,000.00 (80% of $75,000.00 monthly fee)
    Amount of Expense Reimbursement
    sought as actual, reasonable, and
    necessary:                                     $60.752
    Date of Order Approving Retention:             December 19, 2019, nunc pro tunc to November 1, 2019

This is a(n): X monthly __ interim __ final application




1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693)
2
      The expenses included in this Monthly Fee Statement are only those that have been entered into Lincoln’s
      accounting system as of the date hereof, and may not include all expenses incurred by Lincoln, during the
      Compensation Period. Lincoln reserves the right to seek allowance and payment for any expenses that have not
      been included in this Monthly Fee Statement in subsequent monthly fee statements.
                                                          1
 Case 19-12378-KBO                Doc 1168         Filed 07/17/20          Page 13 of 35




                                SUMMARY OF FEES

                                                             Total            Total
            Professional                Position             Hours         Compensation
    Brendan Murphy            Managing Director                  10.5

    Sanjeev Varma             Senior Advisor                         6.5

    Peter Gnatowski           Director                           16.5

    Alex Gebert               Analyst                            22.5

    Total                                                        56.0         $75,000.00

    Litigation Support / Contested Hearing Preparation / Attendance                  -

    Grand Total                                                               $75,000.00


                   SUMMARY OF HOURS BY TASK CODE

  Task                                                                             Total
                                     Task Description
  Code                                                                             Hours
   1        First Day Motions and Related Due Diligence / Analysis                         -

   2        DIP Financing, Cash Flow, Liquidity and MOR Analysis                           -

   3        Business and Financial Due Diligence / Analysis                                11.0

   4        Sale Process / Buyers / Strategic Alternatives                                 20.0

   5        Creditor and Counsel Communications / Meetings                                  5.0

   6        Debtor and Other Professional Communications / Meetings                         2.0

   7        Court Hearing, Testimony and Related Preparation                                1.5

   8        Plan of Reorganization                                                         -

   9        Claims Analysis                                                                -

   10       Bankruptcy Filings and Other Motion Review                                      7.0

   11       Travel Time                                                                    -

   12       Case Administration / General                                                   9.5

Grand Total                                                                                56.0




                                               2
 Case 19-12378-KBO         Doc 1168        Filed 07/17/20   Page 14 of 35




                   SUMMARY OF HOURS BY TASK CODE

                        Expense Type                             Amount

Teleconferencing                                             $        60.75

Total                                                        $        60.75




                                       3
                  Case 19-12378-KBO            Doc 1168         Filed 07/17/20        Page 15 of 35




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                               Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                               Case No. 19-12378 (KBO)

                                             Debtors.                    (Jointly Administered)



                     EIGHTH MONTHLY APPLICATION
         OF LINCOLN PARTNERS ADVISORS LLC FOR ALLOWANCE OF
    COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
     EXPENSES AS FINANCIAL ADVISOR AND INVESTMENT BANKER TO THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE
              PERIOD FROM JUNE 1, 2020 THROUGH JUNE 30, 2020

             Lincoln Partners Advisors LLC (collectively “Lincoln”), the financial advisor and

investment banker to the Official Committee of Unsecured Creditors (collectively, the

“Committee”), hereby submits its eighth monthly fee statement (this “Monthly Fee Statement”)

for allowance of compensation of $60,060.75 which includes (i) 80% of Lincoln’s monthly fee for

June 2020 of $75,000.00 and (ii) 100% of the reimbursement of expenses of $60.75 for the period

from June 1, 2020 through June 30, 2020 (the “Compensation Period”) in accordance with the

Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

Professionals (Docket No. 389) (the “Interim Compensation Order”).

                                        JURISDICTION AND VENUE

             1.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this matter is proper


1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693).


                                                            1
              Case 19-12378-KBO       Doc 1168      Filed 07/17/20   Page 16 of 35




in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          Background

        2.      On October 17, 2019 (the “Petition Date”), the Debtors filed voluntary petitions

for relief.

        3.      On November 1, 2019 (the “Committee Formation Date”), the United States

Trustee (the “U.S. Trustee”) appointed the Committee pursuant to section 1102 of Title 11 of the

United States Code (the “Bankruptcy Code”). On November 1, 2019 (the “Retention Date”), the

Committee selected Lincoln to serve as financial advisor and investment banker to the Committee.

                                      Lincoln’s Retention

        4.      On November 25, 2019, the Committee filed the Application of the Official

Committee of Unsecured Creditors to Retain and Employ Lincoln Partners Advisors LLC, as a

Financial Advisor and Investment Banker Nunc Pro Tunc to November 1, 2019 (Docket No. 355)

(the “Retention Application”), by which the Committee sought to retain and employ Lincoln as

its financial advisor and investment banker in these cases. On December 19, 2019, this Court

entered the Order Approving the Application of the Official Committee of Unsecured Creditors

to Retain and Employ Lincoln Partners Advisors LLC, as a Financial Advisor and Investment

Banker Nunc Pro Tunc to November 1, 2019 (Docket No. 453) (the “Retention Order”),

authorizing the retention of Lincoln as the Committee’s financial advisor and investment banker.

                                 Interim Compensation Order

        5.      On November 19, 2019, the Debtors filed the Debtors’ Motion for Entry of an

Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

Professionals (Docket No. 344) (the “Interim Compensation Procedures Motion”), which sought

to establish procedures for the compensation and reimbursement of professionals whose



                                                2
               Case 19-12378-KBO       Doc 1168      Filed 07/17/20   Page 17 of 35




retentions are approved by the Court on a monthly and interim basis and on terms comparable to

the procedures established in other large chapter 11 cases. On December 3, 2019, this Court

entered the Interim Compensation Order, which approved the relief sought in the Interim

Compensation Procedures Motion and authorized the implementation of the monthly and interim

compensation procedures contemplated therein.

          6.     Specifically, the Interim Compensation Order provides that “[e]ach Professional

seeking monthly compensation must prepare monthly fee applications (each, a ‘Monthly Fee

Application’) in accordance with Local Rules 2016-2(c)(i) and (ii), which shall include (i) the

information required by Local Forms 101 and 102 and (ii) a monthly invoice that contains the fee

and expense detail that describes the fees and expenses incurred by such Professional.” Interim

Compensation Order, ¶ 4(c). The Interim Compensation Order further provides that Monthly Fee

Applications shall be filed no sooner than the 21st day following the month for which fees are

sought (id. at ¶ 2(a)).

                         LINCOLN’S APPLICATION FOR
                 COMPENSATION AND REIMBURSEMENT OF EXPENSES

                               Compensation Paid and Its Sources

          7.     Lincoln has received no payment for services rendered in any capacity in

connection with the matters covered in this Monthly Fee Statement, nor has it received any

promises for payment for matters covered by this Monthly Fee Statement from any source other

than from the Debtors. There is no agreement or understanding between Lincoln and any other

person for the sharing of compensation to be received for the services rendered during the Fee

Period.

                                    Itemization of Services
                             Rendered and Disbursements Incurred

          8.     Attached hereto as Appendix A are the time records of Lincoln, which provide a

                                                 3
              Case 19-12378-KBO       Doc 1168      Filed 07/17/20    Page 18 of 35




summary of the time spent by each Lincoln professional during the Compensation Period by

project category. Lincoln generally does not bill its clients based on the number of hours

expended by its professionals. Lincoln typically bills clients on a retainer basis (generally

monthly), plus a transaction fee or fees based upon completion, and per diem fees where

litigation support or testimony by Lincoln to counsel may be needed. Consistent with the terms

of the Retention Order, however, Lincoln has maintained a time log detailing the activities and

services performed by Lincoln on behalf of the Debtors, in half hour increments, during the

Compensation Period.

        9.      Attached hereto as Appendix B is a detailed itemization of expenses incurred by

Lincoln during the Compensation Period for which Lincoln seeks reimbursement. Lincoln has

followed its general internal policies and Retention Order with respect to out-of-pocket expenses

billed to the Debtors.

                                  Total Fees and Expenses
                             Sought for the Compensation Period

        10.     Pursuant to the Interim Compensation Order, Lincoln seeks payment from the

Debtors in the amount of $60,060.75 which represents (a) 80% of Lincoln's total fees for services

rendered during the Compensation Period and (b) 100% of the expenses incurred by Lincoln

during the Compensation Period. Total fees include Lincoln’s $75,000.00 monthly fee for June

2020.

                                        CONCLUSION

        11.     Lincoln professionals expended a total of 56.0 hours in connection with their

representation of the Committee during the Compensation Period. Pursuant to the Interim

Compensation Order, by this Monthly Fee Statement, Lincoln seeks payment from the Debtors in

the amount of $60,060.75, which amount represents (a) 80% of Lincoln’s total fees for services


                                                4
              Case 19-12378-KBO               Doc 1168         Filed 07/17/20         Page 19 of 35




rendered during the Compensation Period and (b) 100% of the total expenses incurred during the

Compensation Period (the “Requested Payment”). Pursuant to section 328(a) of the Bankruptcy

Code, Lincoln believes these fees and expenses are not improvident as compared to the

circumstances that existed on the date of Lincoln’s retention.2 Moreover, Lincoln has reviewed

the requirements of Local Rule 2016-2 and the Interim Compensation Order and believes that this

Monthly Fee Statement complies with such Local Rule and Order.

                                                      NOTICE

        12.       Lincoln will serve this Monthly Fee Statement in accordance with

the Interim Compensation Order and the Local Rules. Pursuant to the Interim Compensation

Order, objections to this Monthly Fee Statement, if any, must be in writing, filed with the Court

and served upon Lincoln so as to be received no later than August 7, 2020 (the “Objection

Deadline”). If no objections to this Monthly Fee Statement are received by the Objection

Deadline, Lincoln shall receive the Requested Payment from the Debtors pursuant to the terms

of the Interim Compensation Order and the Retention Order.

Dated: July 17, 2020
       Chicago, Illinois                           Respectfully submitted,

                                                     /s/ Brendan J. Murphy
                                                   Brendan J. Murphy
                                                   Lincoln Partners Advisors LLC
                                                   Managing Director
                                                   500 West Madison Street
                                                   Suite 3900
                                                   Chicago, Illinois 60661
                                                   Telephone: (212) 257-7751
                                                   Email: bmurphy@lincolninternational.com



2
    In addition, to the extent Lincoln’s fees and expenses are subject to review under the factors enumerated in section
    330 of the Bankruptcy Code, Lincoln respectfully submits that the amount requested is fair and reasonable given
    (a) the complexity of the cases, (b) the time expended, (c) the nature and extent of services rendered, (d) the value
    of such services and (e) the costs of comparable services rendered in a case outside the Bankruptcy Code.


                                                           5
                  Case 19-12378-KBO            Doc 1168         Filed 07/17/20        Page 20 of 35




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                              Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                              Case No. 19-12378 (KBO)

                                             Debtors.                   (Jointly Administered)



                             CERTIFICATION OF BRENDAN J. MURPHY

             I, Brendan J. Murphy, under penalty of perjury, certify as follows:

             1.     I am a Managing Director of Lincoln’s Special Situations Group at Lincoln

Partners Advisors LLC (“Lincoln”). I make this certification in accordance with Local Rule 2016-

2 regarding the contents of Lincoln’s concurrently-filed application for compensation and

expenses. I have read the application and am familiar with the work performed on behalf of the

Official Committee of Unsecured Creditors by the professionals of Lincoln.

             2.     The facts set forth in the application are true and correct to my knowledge,

information and belief. I have reviewed Local Rule 2016-2 and the Interim Compensation Order

and submit that the application substantially complies with such Local Rule and the Interim

Compensation Order.


Dated: July 17, 2020                                              /s/ Brendan J. Murphy
                                                                   Brendan J. Murphy




1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693)


                                                            6
                Case 19-12378-KBO              Doc 1168        Filed 07/17/20         Page 21 of 35




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                              Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                              Case No. 19-12378 (KBO)

                                             Debtors.                   (Jointly Administered)
                                                                        Objection Deadline: August 7, 2020 at 4:00 p.m. (ET)
                                                                        Hearing Date: To be scheduled only if response filed.


     NOTICE OF FILING OF SUMMARY OF EIGHTH MONTHLY APPLICATION
         OF LINCOLN PARTNERS ADVISORS LLC FOR ALLOWANCE OF
    COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
     EXPENSES AS FINANCIAL ADVISOR AND INVESTMENT BANKER TO THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE
              PERIOD FROM JUNE 1, 2020 THROUGH JUNE 30, 2020

             PLEASE TAKE NOTICE that on July 17, 2020, Lincoln Partners Advisors LLC as

financial advisor and investment banker to the Official Committee of Unsecured Creditors (the

“Committee”) filed and served the Eighth Monthly Application of Lincoln Partners Advisors LLC

for Allowance of Compensation for Services Rendered and for Reimbursement of Expenses as

Financial Advisor and Investment Banker to the Official Committee of Unsecured Creditors for

the Period From June 1, 2020 Through June 30, 2020 (the “Application”), seeking compensation

and expenses for the reasonable and necessary services rendered to the Committee.

             PLEASE TAKE FURTHER NOTICE that objections or responses to the Application, if

any, must be made in writing, served on Lincoln and filed with the United States Bankruptcy Court

for the District of Delaware, 824 North Market Street, Wilmington, Delaware 19801, on or before

August 7, 2020 at 4:00 p.m. (ET).

1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693)
              Case 19-12378-KBO         Doc 1168       Filed 07/17/20       Page 22 of 35




          The Application is submitted pursuant to the Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses for Professionals entered by this Court on

December 3, 2019 (Docket No. 389) (the “Interim Compensation Order”).

          PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy

of the response or objection upon: (i) the Debtors, Dura Automotive Systems, LLC, 1780 Pond

Run, Auburn Hills, Michigan 48326, Attn: Pam McIntyre (mcintyre.p@duraauto.com); (ii)

counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn:

Gregory       F.      Pesce   (gregory.pesce@kirkland.com)        and     Christopher      S.      Koenig

(chris.koenig@kirkland.com); (iii) co-counsel to the Debtors, Bayard, P.A., 600 North King

Street,     Suite     400,    Wilmington,     Delaware    19801,        Attn:    Justin    R.     Alberto

(jalberto@bayardlaw.com); (iv) counsel to the agent under the Debtors’ debtor-in-possession

financing facility, Arnold & Porter, 250 West 55th Street, New York, New York 10019, Attn:

Jonathan I. Levine (jonathan.levine@amoldporter.com) and Womble Bond Dickinson (US) LLP,

222 Delaware Avenue, Suite 1501, Wilmington, Delaware 19801, Attn: Matthew P. Ward

(matthew.ward@wbd-us.com); (v) counsel to the Committee, Dentons US LLP, 1221 Avenue of

the   Americas,        New    York,    New     York    10020-1089,       Attn:    Oscar     N.     Pinkas

(oscar.pinkas@dentons.com) and Lauren Macksoud (lauren.macksoud@dentons.com) and

Benesch, Friedlander, Coplan & Aronoff LLP, 222 Delaware Avenue, Suite 801, Wilmington,

Delaware 19801, Attn: Jennifer R. Hoover (jhoover@beneschlaw.com) and Kevin M. Capuzzi

(kcapuzzi@beneschlaw.com); and (vi) the United States Trustee, 844 King Street, Suite 2207,

Lockbox         35,      Wilmington,        Delaware     19801,         Attn:     Juliet        Sarkessian

(juliet.m.sarkessian@usdoj.gov).

          PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS ARE FILED
           Case 19-12378-KBO   Doc 1168     Filed 07/17/20   Page 23 of 35




AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, THEN 80% OF

FEES AND 100% OF EXPENSES AS REQUESTED IN THE APPLICATION SHALL BE

PAID BY THE DEBTORS PURSUANT TO THE INTERIM COMPENSATION ORDER

WITHOUT FURTHER HEARING OR ORDER OF THE COURT.                      IF A TIMELY

OBJECTION IS FILED AND SERVED, THEN PAYMENT WILL BE MADE ACCORDING

TO THE PROCEDURES SET FORTH IN THE INTERIM COMPENSATION ORDER. A

HEARING ON THE APPLICATION WILL BE HELD ONLY IF OBJECTIONS OR

RESPONSES ARE TIMELY FILED.

Dated:   July 17, 2020              Respectfully submitted,
                                    BENESCH, FRIEDLANDER, COPLAN &
                                    ARONOFF LLP

                                       /s/ Jennifer Hoover
                                    Jennifer Hoover (DE No. 5111)
                                    Kevin Capuzzi (DE No. 5462)
                                    222 Delaware Avenue, Suite 801
                                    Wilmington, DE 19801
                                    Telephone: (302) 442-7010
                                    Facsimile: (302) 442-7012
                                    E-mail: jhoover@beneschlaw.com
                                              kcapuzzi@beneschlaw.com
                                    -and-

                                    Oscar N. Pinkas (admitted pro hac vice)
                                    Lauren Macksoud (admitted pro hac vice)
                                    DENTONS US LLP
                                    1221 Avenue of the Americas
                                    New York, NY 10020
                                    Telephone: (212) 768-6700
                                    Facsimile:    (212) 768-6800
                                    Email: oscar.pinkas@dentons.com
                                           lauren.macksoud@dentons.com

                                    Counsel to Official Committee of Unsecured Creditors
   Case 19-12378-KBO   Doc 1168   Filed 07/17/20   Page 24 of 35




                         APPENDIX A

STATEMENT OF HOURS BY PROFESSIONAL BY PROJECT CATEGORY
                  Case 19-12378-KBO                              Doc 1168              Filed 07/17/20   Page 25 of 35



                                                           APPENDIX A
                                             TIME RECORDS OF LINCOLN PROFESSIONALS
                                             FOR THE PERIOD JUNE 1, 2020 TO JUNE 30, 2020

 Date            Name                                                      Description of Task(s)                  Hours       Category

6/3/20    Brendan Murphy        Review professional fee escrow detail                                                    0.5               3

6/3/20    Brendan Murphy        Sale process update/review                                                               0.5               4

6/4/20    Brendan Murphy        Professional fee escrow reconciliation                                                   1.0               3

6/4/20    Brendan Murphy        Sale process update/review                                                               0.5               4

6/5/20    Brendan Murphy        Sale process update/review                                                               1.0               4

6/5/20    Brendan Murphy        Review direction letters filed                                                           0.5              10

6/6/20    Brendan Murphy        Sale process update/review                                                               0.5               4

6/9/20    Brendan Murphy        Sale process update/review                                                               0.5               4

6/10/20   Brendan Murphy        Sale process update/review                                                               1.0               4

6/10/20   Brendan Murphy        Internal workstreams call with Counsel                                                   0.5               5

6/14/20   Brendan Murphy        Review/discuss sale process updates with Counsel                                         0.5               5

6/18/20   Brendan Murphy        Review/discuss sale process updates                                                      0.5               4

6/18/20   Brendan Murphy        Comments regarding conversion motion                                                     1.0              10

6/19/20   Brendan Murphy        Sale process update/review and emails re: the same                                       0.5               4

6/19/20   Brendan Murphy        Discussion sale closing with Debtors' Advisors                                           0.5               6

6/22/20   Brendan Murphy        Review fee application                                                                   0.5              12

6/24/20   Brendan Murphy        Review filed conversion motion                                                           0.5              10

          June 1, 2020 - June 30, 2020 Hours for Brendan Murphy                                                         10.5



6/3/20    Sanjeev Varma         Review of sale process updates                                                           0.5               4

6/4/20    Sanjeev Varma         Review of NA sales process update                                                        0.5               4

6/5/20    Sanjeev Varma         Review of sale process updates                                                           0.5               4

6/9/20    Sanjeev Varma         Review closing status of sales                                                           1.0               4

6/10/20   Sanjeev Varma         Review of sale process updates                                                           0.5               4

6/10/20   Sanjeev Varma         Call with Counsel re: sale closings and status                                           0.5               5

6/14/20   Sanjeev Varma         Review notes from Counsel re: sale closings                                              0.5               5

6/18/20   Sanjeev Varma         Communications with Counsel re: sale closing                                             1.0               5

6/18/20   Sanjeev Varma         Internal discussion re: conversion motion                                                0.5              10

6/19/20   Sanjeev Varma         Review of sale closing updates                                                           0.5               4

6/20/20   Sanjeev Varma         Review of sale process closing update                                                    0.5               4

          June 1, 2020 - June 30, 2020 Hours for Sanjeev Varma                                                           6.5



6/3/20    Peter Gnatowski       Review sale process closing updates                                                      1.0               4

6/3/20    Peter Gnatowski       Discussion with Counsel re: sale closing                                                 0.5               5

6/3/20    Peter Gnatowski       Correspondence with Debtors' advisors re: status of closings                             0.5               6

6/4/20    Peter Gnatowski       Review fee escrow cap analysis                                                           1.0               3

6/5/20    Peter Gnatowski       Review professional fee escrow reconciliation                                            1.5               3

6/5/20    Peter Gnatowski       Correspondence with Counsel re: NA closing                                               0.5               5

6/5/20    Peter Gnatowski       Review direction fee letters                                                             1.0              10

6/8/20    Peter Gnatowski       Review key sale process updates from Counsel                                             1.0               4

6/9/20    Peter Gnatowski       Review second escrow direction letter                                                    1.0               3

6/10/20   Peter Gnatowski       Call w/ Counsel to discuss NA/Europe Sale Closings                                       0.5               4

6/10/20   Peter Gnatowski       Correspondence with Debtors' advisors re: sale closings                                  0.5               6

6/14/20   Peter Gnatowski       Review sale process closing updates                                                      1.0               4
                  Case 19-12378-KBO                             Doc 1168                Filed 07/17/20   Page 26 of 35


 Date             Name                                                      Description of Task(s)                  Hours       Category

6/18/20   Peter Gnatowski        Review sale process closing updates                                                      0.5               4

6/18/20   Peter Gnatowski        Review/discuss conversion motion                                                         1.0              10

6/19/20   Peter Gnatowski        Review sale process closing updates                                                      1.0               4

6/19/20   Peter Gnatowski        Communication with Debtors' advisors on Europe/ROW sales                                 0.5               6

6/22/20   Peter Gnatowski        Review Lincoln's May fee application                                                     1.0              12

6/24/20   Peter Gnatowski        Review notes from conversion hearing                                                     0.5               7

6/24/20   Peter Gnatowski        Review of motion to convert case                                                         1.0              10

6/26/20   Peter Gnatowski        Review Lincoln's interim fee application                                                 1.0              12

          June 1, 2020 - June 30, 2020 Hours for Peter Gnatowski                                                         16.5



6/1/20    Alex Gebert            Review sales process update                                                              1.5               4

6/3/20    Alex Gebert            Analysis of professional fee escrow for Counsel                                          2.5               3

6/3/20    Alex Gebert            Reconciliation of fee escrow cap                                                         1.5               3

6/3/20    Alex Gebert            Review sales process update                                                              1.0               4

6/4/20    Alex Gebert            Review escrow agreement/direction letters for Counsel                                    1.0               3

6/5/20    Alex Gebert            Review status of NA sale closing                                                         1.0               4

6/9/20    Alex Gebert            Telephonic participation on Omnibus hearing                                              0.5               7

6/9/20    Alex Gebert            Review direction letters for Counsel                                                     0.5              10

6/9/20    Alex Gebert            Review court docket for recent filings                                                   1.0              10

6/10/20   Alex Gebert            Correspondence with Counsel re: direction letters                                        0.5               5

6/10/20   Alex Gebert            Call with Counsel re: status of sale closing                                             0.5               5

6/11/20   Alex Gebert            Review/prepare Lincoln's April CNO                                                       0.5              12

6/14/20   Alex Gebert            Review sales process update                                                              1.0               4

6/19/20   Alex Gebert            Review sales process update                                                              0.5               4

6/21/20   Alex Gebert            Prepare May fee application                                                              3.0              12

6/22/20   Alex Gebert            Reconcile fee apps to professional fee escrow                                            1.0               3

6/22/20   Alex Gebert            Review status sales process closing status                                               1.0               4

6/22/20   Alex Gebert            Prepare May fee application                                                              2.0              12

6/24/20   Alex Gebert            Dial into and listen to conversion hearing                                               0.5               7

6/26/20   Alex Gebert            Prepare Lincoln's final and third interim fee app                                        1.5              12

          June 1, 2020 - June 30, 2020 Hours for Alex Gebert                                                             22.5
Case 19-12378-KBO   Doc 1168   Filed 07/17/20   Page 27 of 35




                      APPENDIX B

       SUMMARY OF OUT-OF-POCKET EXPENSES
                   Case 19-12378-KBO          Doc 1168             Filed 07/17/20               Page 28 of 35


                                                 APPENDIX B
                                    SUMMARY OF OUT-OF-POCKET EXPENSES
                                   FOR THE PERIOD JUNE 1, 2020 TO JUNE 30, 2020



Project Category               Expense Date   LI Professional(s)       Expense Detail(s) / Internal Memo(s)     Amount ($)

Teleconferencing               5/11/2020                               Communique Conference Calls 202003       $       27.75
Teleconferencing               5/19/2020                               Communique Conference Calls 202003               33.00
                    Case 19-12378-KBO             Doc 1168         Filed 07/17/20       Page 29 of 35


                                                       EXHIBIT B

                         SUMMARY OF FILED MONTHLY FEE APPLICATIONS
                         DURING THIRD INTERIM AND FINAL APPLICATION

                                    APRIL 1, 2020 THROUGH JUNE 30, 2020

                                                                                           Approved/               20% Fee
                                    Requested
                                                                                        Pending Approval4          Holdback

Docket No.     Period    CNO              Fees         Expenses         Total           Fees         Expenses
Date Filed    Covered Date Filed/
                      Docket No.
1 5/22/20      4/1/20   5/15/20         $75,000.00       $498.81       $75,498.81     $60,000.00        $498.81    $15,000.00
  [D.I. 1057] through [D.I. 1125]
              4/30/20
2 6/22/20      5/1/20     N/A           $75,000.00         $0.00       $75,000.00     $60,000.00          $0.00    $15,000.00
  [D.I. 1141] through
              5/31/20
3 Exhibit A    6/1/20     N/A           $75,000.00        $60.75      $75,0060.75     $60,000.00         $60.75    $15,000.00
              through
              6/30/20
         TOTAL MONTHLY FEES:           $225,000.00       $559.56      $225,559.56    $180,000.00        $559.56    $45,000.00

             TRANSACTION FEE:          $500,000.00        N/A         $500,000.00    $400,000.00        N/A       $100,000.00

                    TOTAL FEES:        $725,000.00       $559.56      $725,559.56    $580,000.00        $559.56   $145,000.00

 TOTAL COMPENSATION PER
                                       $627,361.88       $559.56      $627,921.44    $501,889.50        $559.56   $125,472.38
PROFESSIONAL FEE ESCROW:




     4
           Absent the filing of an objection by the Objection Deadline, Lincoln will file a Certificate of No Objection,
           which filing shall entitle Lincoln to full payment of any amounts (separate and apart from monthly fee
           application procedures), including 20% holdbacks, referenced in this Application.
                      Case 19-12378-KBO            Doc 1168    Filed 07/17/20   Page 30 of 35


                                                         EXHIBIT C

        SUMMARY BY TASK CODE FOR THE THIRD INTERIM AND FINAL APPLICATION

                                       APRIL 1, 2020 THROUGH JUNE 30, 2020

                                          Project Category                                  Hours Engaged

Bankruptcy Filings and Other Motion Review                                                              18.5

Business and Financial Due Diligence / Analysis                                                         71.5

Case Administration / General                                                                           23.5

Claims Analysis                                                                                         26.5

Court Hearing, Testimony and Related Preparation                                                        10.0

Creditor and Counsel Communications / Meetings                                                          40.0

Debtor and Other Professional Communications / Meetings                                                 44.5

DIP Financing, Cash Flow, Liquidity and MOR Analysis                                                    29.5
First Day Motions and Related Due Diligence / Analysis                                                      0

Plan of Reorganization                                                                                      0

Sale Process / Buyers / Strategic Alternatives                                                         150.5

Travel Time                                                                                                 0
                                                                                TOTALS                 414.5
                  Case 19-12378-KBO             Doc 1168      Filed 07/17/20   Page 31 of 35


                                                    EXHIBIT D

     SUMMARY BY TIMEKEEPER FOR THE THIRD INTERIM AND FINAL APPLICATION

                               APRIL 1, 2020 THROUGH JUNE 30, 2020

     Name of Professional                          Position                Total Hours     Total Compensation
                                                                              Billed
Brendan Murphy                 Managing Director                                    84.5


Sanjeev Varma                  Senior Advisor                                      52.5


Peter Gnatowski                Director                                           108.0


Alex Gebert                    Analyst                                            169.5



Totals Monthly Fees Incurred                                                      414.5              $225,000.00

Transaction Fee                                                                                      $500,000.00

Grand Total of Fees Incurred                                                                         $725,000.00
         Case 19-12378-KBO          Doc 1168    Filed 07/17/20   Page 32 of 35


                                        EXHIBIT E

EXPENSES SUMMARY FOR THE THIRD INTERIM AND FINAL APPLICATION

                          APRIL 1, 2020 THROUGH JUNE 30, 2020

                                                                       Expense
                             Expense Category
                                                                       Sub-total
 Hotel Stay (Traveling)                                                    $474.14
 Teleconferencing                                                            $85.42
 Total Disbursements Requested                                             $559.56
         Case 19-12378-KBO       Doc 1168   Filed 07/17/20   Page 33 of 35




                                    EXHIBIT F

     CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES

                       APRIL 1, 2020 THROUGH JUNE 30, 2020

Aggregate Blended Hourly
                                                        N/A
Rate for this Fee Application:
               Case 19-12378-KBO             Doc 1168          Filed 07/17/20     Page 34 of 35




                                                  EXHIBIT G

                                              STAFFING PLAN

                               APRIL 1, 2020 THROUGH JUNE 30, 2020

                                                                                     AVERAGE HOURLY RATE
CATEGORY OF TIMEKEEPER                NUMBER OF TIMEKEEPERS EXPECTED
                                                                                       FOR TIMEKEEPERS
(using categories maintained           TO WORK ON THE MATTER DURING
                                                                                     EXPECTED TO WORK ON
        by the firm)                        THE BUDGET PERIOD1
                                                                                         THE MATTER

    Managing Director                                      1                                     N/A

    Senior Advisor                                         1                                     N/A

    Director                                               1                                      N/A

    Analyst                                                1                                      N/A




1
      Note that this reflects primary timekeepers staffed on this engagement. Additional timekeepers may be called
      upon from time to time to handle matters.
                 Case 19-12378-KBO              Doc 1168        Filed 07/17/20        Page 35 of 35




                               EXHIBIT H – ADDITIONAL DISCLOSURES

Are rates in interim fee application higher than those approved or disclosed at
retention?                                                                                               No

                                                                                                    $725,559.56
Total compensation1 sought in this Application                                                   ($627,921.44 from
                                                                                              professional fee escrow)
Total compensation sought in this Application approved to date pursuant to the
Compensation Procedures Order                                                                        $60,498.81


Total compensation sought in this Application already paid pursuant to the
Compensation Procedures Order                                                                        $60,498.81


Total compensation sought in this Application not yet paid                                          $665,060.75
                                                                                                 ($567,422.63 from
                                                                                              professional fee escrow)
Number of professionals included in this Application                                                      4

If applicable, number of professionals in this Application not included in the
Staffing Plan                                                                                            N/A


If applicable, difference between fees budgeted and fees incurred for the interim
compensation period2                                                                               Within budget




    1
        Total compensation includes fees (monthly fees and Lincoln’s transaction fee) and expenses incurred by
        Lincoln, for the Compensation Period.
    2
        Lincoln did not prepare a specific budget. This response compares Lincoln’s fees and expenses sought in this
        Application to the allocation for Committee professionals’ fees and expenses pursuant to the budget approved in
        the final order authorizing the Debtors’ postpetition financing [Docket No. 340], subject to timing variances.
